DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel driving circuit comprising an initialization transistor and a compensation transistor of different types. The previously cited prior art references teach similarly a pixel circuit with initialization transistor and compensation transistor (see Non-Final Rejection mailed on 03/04/2022 for more detail). However, the specifics of the potential variable signal provided to the initialization transistor and that it dynamically compensate the gate voltage of the driving transistor during light-emitting phase in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.
Regarding claim 14 and its dependent claim, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a pixel driving circuit comprising an initialization transistor and a compensation transistor of different types. The previously cited prior art references teach similarly a pixel circuit with initialization transistor and compensation transistor (see Non-Final Rejection mailed on 03/04/2022 for more detail). However, the specifics of having a conductive layer arranged in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693